BOLIN, Judge.
This suit was consolidated with that of Marshall Jamison et al. v. Willie J. Williamson et al., reported in 174 So.2d 285, wherein the parties and surrounding circumstances are set forth in detail. In the instant case Roy J. Cunningham, James R. Cunningham and the latter’s comprehensive and collision insurer, American Insurance Company, sue Williamson and his liability insurer, Southern Farm Bureau Casualty Insurance Company, for personal injuries and medical expenses allegedly incurred by Roy Cunningham and property damages to the automobile owned by James Cunningham. Judgment was rendered in favor of plaintiff James R. Cunningham and his insurer for $976.24, the amount stipulated as necessary to repair the Cunningham car. His claim for $1000 depreciation, in addition to cost of repairs, was rejected. Roy F. Cunningham was awarded $140 for slight injuries, pain and suffering. No appeal from the latter award was perfected.
Defendants appealed from the lower court’s judgment, as did James Cunningham who asks this court for $325 as depreciation on his car due to wreck damages. In a proper case the depreciated value of a repaired vehicle may be taken into consideration in arriving at an award. See Hamilton v. Dalrymple (La.App. 2 Cir., 1961) 135 So.2d 536 and numerous cases cited therein. The evidence was very conflicting as to whether Cunningham’s car had depreciated any in value after it had been repaired. Our review of the record convinces us the trial judge correctly concluded the evidence did not support an award for depreciation.
For the reasons stated in the consolidated case it is our opinion the accident and resulting damages were caused solely by the negligence of Willie J. Williamson. Accordingly, the judgment appealed from is affirmed at defendants’ cost.
Affirmed.